IN THE UNITED STATES DISTRICT COURT a
FOR THE EASTERN DISTRICT OF TENNESSEE rou 3

 

 

CHATTANOOGA DIVISION
(UNDER SEAL), )
)
Plaintiffs/Relators, )
) CIVIL ACTION NO.
V. )
) L/9-2V-3X
(UNDER SEAL), ) f
) JURY DEMAND
Defendants )
)

FALSE CLAIMS ACT COMPLAINT

 

 

[FILED UNDER SEAL]

WILLIAM C. KILLIAN, TN BPR: 002425
LEITNER, WILLIAMS, DOOLEY

& NAPOLITAN, PLLC

Tallan Building

200 West M.L. King Boulevard

Suite 500

Chattanooga, TN 37402

Telephone: (423) 424-3919

Facsimile: (423) 308-0919

PAMELA C. MARSH, FL BPR: 057400
AUSLEY MCMULLEN

123 S. Calhoun Street (32301)

Post Office Box 391

Tallahassee, Florida 32302

Telephone: (850) 224-9115

Facsimile: (850) 222-7560

Attorneys for Plaintiff/Relator

GASBak.dbeqCV-00038-PLR-CHS Document1 Filed 02/12/19 Page 1of13 PagelD#: 1
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
CHATTANOOGA DIVISION

 

f/k/a DR. REDDY’S LABORATORIES LTD.
and a/k/a DR. REDDY’S LABORATORIES
TENNESSEE, LLC.

Defendants.

UNITED STATES OF AMERICA, )
ex rel. Pat Doe, and )
STATE OF TENNESSEE, )
ex rel. Pat Doe, )
)
Plaintiffs/Relators, )
) CIVIL ACTION NO.
Vv. )
)
HCA, INC., HCA, INC. d/b/a PARKRIDGE )
MEDICAL CENTER, HCA, INC. d/b/a )
TRISTAR HEALTH SYSTEM, INC. )
and NEOPHARMA TENNESSEE, LLC ) JURY DEMAND
)
)
)
)
)
)

 

FALSE CLAIMS ACT COMPLAINT

 

UNDER SEAL
Comes the Relator, under seal by and through their attorneys and on behalf of the United
States of America and the State of Tennessee, for his/her Complaint against HCA, Inc., HCA,
Inc. d/b/a Parkridge Medical Center, HCA, Inc. d/b/a Tristar Health System, Inc., Neopharma
Tennessee, LLC f/k/a Dr. Reddy’s Laboratories Ltd. and a/k/a Dr. Reddy’s Laboratories

Tennessee, LLC, and hereby alleges as follows:

{05743047.DOCx} 2
Case 1:19-cv-00038-PLR-CHS Document1 Filed 02/12/19 Page 2o0f13 PagelD #: 2
I. TABLE OF CONTENTS

II. NATURE OF CASE..........ccccecceeencneneeeneeeeeeeeenenseeeeeeeseseseeeseeneeseeeenseees 4
I]. PRE-FILING DISCLOSURE. .......... 0... cc ccececee cece eeeeee cence eeeeeaeeeeneneneees 4
IV. JURISDICTION. AND VENUE ccscascsavamesmnaineacomonavseasnlanannurnenseeaneneavens 4-5
Vv SUMMARY OF ALLEGATIONS. 2.czys cccorpe aus wessweensy ccuesaussyeeeeueeeINeaRes 5-6
Vi: 06 “EIB AIR TTBS wccccesssessasnasseuueseseuasy exaust anurans 6
a. The Relator: Pat Doe....... 0... cece cece ece cee c ee eeeneeeeeeeeeeeseeeeneneeeeneeseeennes 6

b. The Defendants.............ccccececececeeeceeeeeeeneeeneaestneaeeeueueneeeaeneueestserenes 6
RGA, Wit. ccccsanvenensacnnnenvancxenacmamiecrieeraarsmismemecmnumaavaranl 6

ii. HCA, Inc. d/b/a Parkridge Medical Center.................cccececeeeeeceeesee 6

iti. HCA, Inc. d/b/a Tristar Health System, Inc.................ccecececeeeeeeeees 7

iv. Neopharma Tennessee, LLC f/k/a Dr. Reddy’s Laboratories Ltd. a/k/a

Dr. Reddy’s Laboratories Tennessee, LLC.................ccccceceeeeesseeees 7
Vi. SOURCE OF RELATOR'S ALLEGATIONS bs iscsscsosv<cvucsmanmansuerseeansweneenenes 7
VIL. SUBSTANTIVE: ALLEGATIONS wiscscsssccnssxcsanonnverenmeanve camnemaneweraccncseutas ih
IX; -PERTINENT RULES AND REGULATIONS cccssinescscocsansssapesncesceeveseeiine 10
X. SPECIFIC COUNTS AND PRAYER FOR RELIEF.................-:cceeeceeeeeeeeeers 11
XI. JURY DEMAND... 2. ccc ececeece cece cece cece tees eneeeeeeeeeueaeeeeeeneueenneres 12
{05743047.DOCX} 3

Case 1:19-cv-00038-PLR-CHS Document1 Filed 02/12/19 Page 3o0f13 PagelD #: 3
Il. NATURE OF THE CASE

i. The Relator has filed this Complaint under the qui tam provisions of the United
States False Claims Act, 31 U.S.C. §§3729, et seg. (“FCA”), and under Tennessee’s Medicaid
False Claims Act, T.C.A. §§71-5-181, et seq., and T.C.A. §§4-18-101, et seqg., Tennessee’s False
Claim Act.

2; The False Claims Act provides, inter alia, that any person who knowingly
submits a false or fraudulent claim to the federal government for payment or approval is liable to
the Government for a civil penalty of not less than $5,500.00 and not more than $11,000.00 for
each claim, plus three times the amount of the false claim. 31 U.S.C. §3729(a). Lawsuits
brought under the Act may include false claims made within six years of the date of filing. The
Act also permits assessment of the civil penalty even without proof of specific damages. Rex
Trailer Co. v. U.S., 350 U.S. 148 (1956).

Iii. PRE-FILING DISCLOSURE

2 Prior to filing this False Claims Act Complaint, the Relator made a pre-filing
disclosure of the allegations contained herein to the United States Attorney’s Office for the
Eastern District of Tennessee. The Relator is, therefore, an original source of the allegations set
forth herein.

IV. JURISDICTION AND VENUE

4. Jurisdiction over this action is conferred upon this Court, pursuant to 28 U.S.C.
§1331 (federal question), 28 U.S.C. §1345 (United States as Plaintiff), and 31 U.S.C. §3729-
3733 (False Claims Act).

5; Additionally, in order to promote judicial efficiency, a federal court may exercise

supplemental jurisdiction over claims under Tennessee common law and violations of the

{05743047.DOCx} 4
Case 1:19-cv-00038-PLR-CHS Document1 Filed 02/12/19 Page 4of13 PagelD #: 4
Tennessee Medicaid False Claims Act, T.C.A. §§71-5-181, et seqg., and pursuant to 28 U.S.C.
§3732(b) and 28 U.S.C. §1367(a), in that all state created claims pled, or that may be pled, in this
case arise out of a common nucleus of operative facts.

6. This Court, the United States District Court of the Eastern District of Tennessee,
has personal jurisdiction over Defendants pursuant to 31 U.S.C. §3732(a) because Defendants
are located and do business in the Eastern District of Tennessee.

Ws Venue is proper in the United States District Court for the Eastern District of
Tennessee, pursuant to 28 U.S.C. §1391(b) and (c), and 31 U.S.C. §3732(a), because the acts and
practices alleged in Relator’s Complaint occurred in this District.

V. SUMMARY OF ALLEGATIONS

8. This cause of action arises from the Hospital Corporation of America’s Parkridge
Medical Center’s fraudulent pattern and practice of dispensing a misbranded drug (produced by
Neopharma Tennessee, LLC f/k/a Dr. Reddy’s Laboratories Ltd. a/k/a Dr. Reddy’s Laboratories
Tennessee, LLC) to cancer patients at Parkridge Medical Center (hereinafter also referred to as
“Parkridge” or “the Hospital”). The volumes of solution listed on medication labels are
inaccurate. Each time a label is printed for the medication to be administered to a patient, the
number of milligrams of azacitidine is inaccurate, and is therefore “misbranded” according to 31
U.S.C. § 502(a). The drug at issue, azacitidine (from Dr. Reddy’s Laboratories) is used for
treatment for patients with certain types of cancer. Furthermore, Dr. Reddy’s Laboratories
continues to manufacture azacitidine, which is impure, contaminated, and misbranded under 31
U.S.C. § 502 (a), in violation of various provisions of volume 21 of the Code of Federal
Regulations and directives of the Food and Drug Administration issued in or about February

2008. Dr. Reddy’s Laboratories continues to provide azacitidine to Parkridge and all other

{05743047.DOCX} 5

Case 1:19-cv-00038-PLR-CHS Document1 Filed 02/12/19 Page5of13 PagelD#: 5
hospitals in the HCA system, knowing the same to be misbranded. Many of the patients
receiving doses of azacitidine are recipients of Medicare benefits, thus HCA and Dr. Reddy’s
Laboratories are being paid monies from the United States of America based upon false
statements.

9. The problems with the volume and mislabeling are as follows: According to the
manufacturer’s package insert, the azacitidine is supposed to yield a 10 mg/ml solution.
Employees of Parkridge repeatedly found that the azacitidine yields 9 ml or less, meaning that
the actual concentration is approximately 11 mg/ml. Therefore, if the treating physician’s order
is for a 150 mg dose, directions would call for using 15 ml of the 10 mg/ml solution. If they
used 15 ml of the 11 mg/ml solution, then the dose dispensed would be 165 mg instead of the
150 mg ordered by the physician. In short, this would lead to a 10% dosing error. When the
patient label is placed on the bag, it states 150 mg dose, when in fact it would be a 165 mg dose,
or some other amount, as they cannot be exactly sure of the dose amount. This is dispensing a
“misbranded” drug pursuant to 31 U.S.C. § 502(a).

10. This is not solely a misbranding issue; it is an issue of patient safety. It is
estimated that virtually every patient receiving azacitidine (from Dr. Reddy’s Laboratories) for
their cancer treatment at Parkridge Medical Center since April 2015 (and possibly before that
date) has been overdosed with the drug, as outlined above. Overdosing of a patient can cause
azacitidine toxicity or death.

11. Plaintiffs’ allegations are further detailed below in Section VIII, under the
heading “Substantive Allegations.”

VI. THE PARTIES

12. The Relator: Pat Doe, an employee of the Parkridge Medical Center.

{05743047,DOCx} 6
Case 1:19-cv-00038-PLR-CHS Document1 Filed 02/12/19 Page 6of13 PagelD #: 6
13. Defendant HCA, Inc. (“HCA”), is a Delaware Corporation with its principal
executive offices located at One Park Plaza, Nashville, Tennessee 37203. Through its Tri Star
Health System, Inc., HCA owns and operates Parkridge Medical Center, Inc., at all times
relevant to the Complaint herein.

14. Tristar Health System, Inc., with the address of 1 Park Plaza, Nashville, TN, can
be served through its registered agent at CT Corporation System, 300 Montvue Road, Knoxville,
TN 37919-5546.

15. | Neopharma Tennessee, LLC f/k/a Dr. Reddy’s Laboratories Ltd. a/k/a Dr.
Reddy’s Laboratories Tennessee, LLC (also referred to herein as “Dr. Reddy’s Laboratories” or
“Dr. Reddy’s”), with the address of 201 Industrial Drive, Bristol, TN 37620, and can be served
through its registered agent at Sesha Chalapati Madireddi, 201 Industrial Drive, Bristol, TN
37620-5413.

Vil. SOURCE OF RELATOR’S ALLEGATIONS

16. _ Relator states that all allegations herein are based on evidence obtained directly
by Relator independently and through his/her own labor and efforts. Additionally, the Relator
made a pre-filing disclosure to the government of the information contained herein, Relator is
therefore, an original source of information within the meaning of the False Claims Act, 31
U.S.C. §3730(c)(4)(B). See, e.g., U.S. ex. Rel. Antoon v. Cleveland Clinic Foundation, et al.,
788 F.3d 605 (6" Cir. 2015); U.S. ex. Rel. Osheroff v. Healthspring, Inc., et al., 938 F.Supp.2d

724 (M.D. Tenn. 2013).

Vill. SUBSTANTIVE ALLEGATIONS

{05743047.DOCX} 7
Case 1:19-cv-00038-PLR-CHS Document1 Filed 02/12/19 Page 7 of13 PagelD #: 7
A. Parkridge Medical Center has put its cancer patients in danger, by fraudulently
dispensing a misbranded drug (produced by Dr. Reddy’s Laboratories) in
amounts in excess of the doses ordered by their physicians.

17. In or around April 2015, Relator first became aware that there was a problem with
the azacitidine from Dr. Reddy’s Laboratories. At that time, a Certified Pharmacy Technician
employed by Parkridge, was assigned to the chemotherapy hood to compound chemotherapy
doses. The Relator learned that she/he was unable to extract the volume of dissolved azacitidine
(from Dr. Reddy’s Laboratories) to yield the correct volume and dose for the patient. As a result,
technicians were instructed to use needleless attachments to the vials. The Relator and other
staff destroyed those vials and tried again with two new vials of azacitidine (also from Dr.
Reddy’s Laboratories). This time, they used needles to inject and extract the solution, having
concluded that the needleless system had a small reservoir which did not allow removal of all the
dissolved chemotherapy. Again, they were unable to get the needed volume to yield the correct
volume and dose for the patient. In the process, they exhausted the Hospital’s supply of
azacitidine (from Dr. Reddy’s Laboratories) and had to borrow Vidaza (azacitidine manufactured
by Celgene) from Erlanger Medical Center. The mixing of Vidaza (by Celgene) yielded the
correct volume and dose for the patient’s treatment. The Pharmacy Operations Manager for
Parkridge, Dr. Kyle England, was informed about the errors in volumes with Dr. Reddy’s
azacitidine. Dr. England failed to take any action to investigate or remedy the problem.

18. In or around June 2015, the Relator and other staff, employed at Parkridge
Medical Center, were still experiencing problems with the azacitidine (from Dr. Reddy’s
Laboratories). Additionally, they discovered another discrepancy with the volume of azacitidine

solution. By that time, they had made it standard procedure to avoid using the needleless system

{05743047.DOCXx} 8
Case 1:19-cv-00038-PLR-CHS Document1 Filed 02/12/19 Page 8of13 PagelD#: 8
when mixing azacitidine (by Dr. Reddy’s Laboratories). Multiple vials were wasted, but after
many attempts they were finally able to achieve what appeared to be a 19.5 ml total volume
yielded instead of the expected 20 ml. This appeared to be an error of approximately 2.5%.
After these continued difficulties, Director of Pharmacy, Dr. Dustin Smith, and Pharmacy
Operations Manager, Dr. Kyle England, were informed of the previous incident and the
additional difficulties. Director Smith instructed the details to be emailed to him.

19. On June 3, 2015, the Director of Pharmacy, Dr. Dustin Smith, and Pharmacy
Operations Manager, Dr. Kyle England, and Clinical Pharmacy Manager, Dr. Rebecca Horne
were informed of the aforementioned difficulties with the volume deficit when using the
azacitidine (from Dr. Reddy’s Laboratories). It was requested that they consider changing back
to the Vidaza brand. Since March of 2015, there has been at least one patient at Parkridge
who required treatment for an overdose of azacitidine.

20. Upon information and belief, Dr. Reddy’s Laboratories had been found by the Food
and Drug Administration (“the FDA”), to be compromising sterility of the product (including
azacitidine), after FDA inspected Dr. Reddy’s plant in southern India. An FDA inspection of this
facility occurred on March 3, 2015, but the Defendant Dr. Reddy’s Laboratories failed, refused
and neglected to remedy the process that was rendering the impure drugs.

21. Upon information and belief, based upon FDA reports, Dr. Reddy’s Laboratories had
been found to be violating various federal statutes, federal regulations and other provisions,
policies and procedures, which resulted in the production of the impure azacitidine at this facility
in southern India. In spite of the production impurities, Dr. Reddy’s Laboratories continued to
file statements and certifications with the FDA, certifying their compliance with FDA rules and

all relevant and applicable federal statutes, codes, regulations and provisions. In fact, azacitidine

{05743047.DOCX} 9
Case 1:19-cv-00038-PLR-CHS Document1 Filed 02/12/19 Page 9of13 PagelD #: 9
was being produced that was not pure and would not render the appropriate chemical
composition, when mixed with pure water, as provided on the enclosed instructions. Upon
information and belief, Dr. Reddy’s Laboratories had failed to comply with FDA regulations
regarding the production of azacitidine from at least January 2013, to the date of filing of this
complaint.

22. This fraudulent practice resulted in fraudulent charges to Medicare, TennCare,
and other government programs. Furthermore, HCA, Inc., through its agents and employees, at
Tri Star and Parkridge, submitted multiple forms and otherwise certified certain information to
Medicare, Tenncare and other government programs in order to receive these fraudulent
payments.

23. In approximately late March 2016, Dr. Dustin Smith at Parkridge Medical Center
determined that the azacitidine manufactured by Dr. Reddy’s was not reliable and asked the
purchasing group at HCA to find an alternative source. From that date in March 2015 until as
late as October 2018, orders by Parkridge and other hospitals in the HCA system for azacitidine
with other companies defaulted to being ordered from Dr. Reddy’s. The price for azacitidine is
cheaper at Neopharma (f/k/a Dr. Reddy’s). In addition to accumulating approximately hundreds
of millions of dollars in fraudulent charges over a period of six or more years, this fraudulent
practice has resulted in thousands of innocent patients receiving inaccurate doses of azacitidine
(by Dr. Reddy’s Laboratories) while being treated for cancer at Parkridge Medical Center, or
other hospitals in the HCA system.

24. Upon information and belief, due to the purchase of azacitidine by HCA through a
central purchasing entity, thought to be HealthTrust, all HCA patients at all 168 hospitals in the

system have been the subject of the aforementioned fraud for, at least, the last 6 years.

{05743047.DOCX} 10
Case 1:19-cv-00038-PLR-CHS Document1 Filed 02/12/19 Page 10 0f13 PagelD #: 10
IX. PERTINENT RULES AND REGULATIONS

Dr. Reddy’s has violated the following federal regulations, statutes and directives:

1, 21 C.F.R. § 211.192 — Failing to thoroughly investigate any unexplained discrepancy in a

batch or components to meet specifications.

2. February 2008 Directive of FDA — Failing to intervene when it was discovered that there was
a malfunction in the mechanism to transport the filled vials, compromising the sterility of the
product. This lack of adequate investigations is a violation of FDA inspection and directives

from its February 2008 inspection.

3.21 C.F.R. § 211.113(b) — Failing to comply with written procedures designed to prevent

microbiological contamination of drug products purporting to be sterile.

4.21 C.F.R. § 211.100(a) — Failing to establish adequate written procedures for production and
process control, designed to prevent microbiological contamination of drug products purporting
to be sterile, to ensure that drug products manufactured have the identity, strength, quality, and
purity they purport. Nor did Dr. Reddy’s Laboratories’ quality control unit review and approve
these procedures. Furthermore, Dr. Reddy’s procedure for qualifying operators to perform visual
inspection was unacceptable to the FDA. Nor did Dr. Reddy’s indicate how previously inspected
products may have been affected by the substandard visual inspection procedures and

qualification kits.

{05743047.DOCX} 11

Case 1:19-cv-00038-PLR-CHS Document1 Filed 02/12/19 Page 11o0f13 PagelD #: 11
5. 21 U.S.C. § 351(a)(2)(B), 21 U.S.C. § 801(a)(3), 21 U.S.C. §381(a)(3) and 31 U.S.C.
§501(a)(2)(B) of the Food Drug & Cosmetics Act (“FD&C Act’) — the noncomplying doses of
azacitidine manufactured and distributed by Dr. Reddy’s did not conform to the Current Good

Manufacturing Practice (“CGMP”) of the FD&C Act.

Xi. SPECIFIC COUNTS AND PRAYER FOR RELIEF

Wherefore, the Plaintiffs sue the defendants under the authority cited above for violation
of the False Claims Act, 31 U.S.C. §§ 3729, et seq., Tennessee’s Medicaid False Claims Act,
TCA §§71 —5 — 181, et seg., TCA §§4— 18 — 101, et seg., Tennessee False Claims Act for at
least $201,600,000.00, the damages provided therein, proximately caused by the actions or
failures of the defendants at all HCA hospitals as specifically set out within this complaint. The
plaintiffs further sue for not only the actual amount of monies paid by the United States of
America and the State of Tennessee for the administration of doses of azacitidine, but also for
penalties of three (3) times the amount of the actual damages, and $5,500-$11,000 per incident of
amounts of money paid by the federal government and the State of Tennessee to the defendants
herein for said misbranded azacitidine, and that a jury be impaneled to try the issues with this

cause.

XI. JURY DEMAND

{05743047.DOCX} 12
Case 1:19-cv-00038-PLR-CHS Document1 Filed 02/12/19 Page 12 of 13 PagelD #: 12
Respectfully submitted,

LEITNER, WILLIAMS, DOOLEY

&

NAPOLITAN, PLLC

BY: /s/ William C. Killian

WILLIAM C. KILLIAN, TN BPR: 002425
Tallan Building — Suite 500

200 West M. L. King Boulevard
Chattanooga, TN 37402

Telephone: (423) 424-3901

Facsimile: (423) 308-0901

PAMELA C. MARSH, FL BPR: 057400
AUSLEY MCMULLEN

123 S. Calhoun Street (32301)

Post Office Box 391

Tallahassee, Florida 32302

Telephone: (850) 224-9115

Facsimile: (850) 222-7560

Attorneys for Plaintiff/Relator

{05743047,DOCX}
Case 1:19-cv-00038-PLR-CHS Document 1

13
Filed 02/12/19 Page 13 0f 13 PagelD #: 13
